DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/19/22 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claims 1 and 11 require “wherein no polymer coating is applied to the elastic strand that enhances bonding with hot-melt and other adhesives subsequent to the step of removing a portion of the spin finish” and “wherein no polymer coating is applied to the elastic strands that enhances bonding with hot-melt and other adhesives subsequent to the step of removing a portion of the spin finish”.  The specification does not describe “wherein no polymer coating is applied to the elastic strand that enhances bonding with hot-melt and other adhesives subsequent to the step of removing a portion of the spin finish” and “wherein no polymer coating is applied to the elastic strands that enhances bonding with hot-melt and other adhesives subsequent to the step of removing a portion of the spin finish”.  Any negative limitation or exclusionary proviso must have basis in the original disclosure (See MPEP 2173.05(i)).  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims wherein in the instant case the specification does not recite an alternative wherein a polymer coating is applied to the elastic strand that enhances bonding with hot-melt and other adhesives subsequent to the step of removing a portion of the spin finish.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 7, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (U.S. Patent 3,575,782) in view of Azuse et al. (U.S. Patent Application Publication 2003/0024052) and Tam et al. (U.S. Patent Application Publication 2013/0059494).
Hansen discloses a method for making an elastomeric laminate, the method comprising steps of: providing an elastic strand (10) wound onto a beam (11)/providing a plurality of elastic strands wound onto a beam; rotating a first roller (19) about a first axis of rotation extending in a cross direction, the first roller comprising an outer circumferential surface comprising a surface speed S1; (regarding claim 18) rotating a second roller (20) about a second axis of rotation extending in the cross direction, the second roller comprising an outer circumferential surface comprising a surface speed S1; providing a first substrate (15) comprising a first surface and an opposing second surface; advancing the first surface of the first substrate onto the outer circumferential surface of the first roller and (regarding claim 9) advancing the first substrate at the first speed S1; (regarding claim 17) providing a second substrate (17) comprising a first surface and an opposing second surface; advancing the entire second substrate and including the first surface of the second substrate onto the outer circumferential surface of the second roller; rotating the beam to unwind the elastic strand from the beam/rotating the beam to unwind the plurality of elastic strands from the beam in a machine direction at a speed S2, wherein the plurality of elastic strands are separated from each other in the cross direction (i.e. spaced), and wherein S2 is less than S1; advancing the elastic strand from the rotating beam/advancing the plurality of elastic strands from the beam in the machine direction; stretching the elastic strand and connecting the stretched elastic strand between (and combining with) the first substrate and the second substrate/stretching the plurality of elastic strands in the machine direction by connecting (and combining) the plurality of elastic strands with the second surface of the first substrate and positioning the first surface of the second substrate in a facing relationship with the second surface of the first substrate wherein the plurality of elastic strands are positioned between the first substrate and the second substrate; and advancing the connected first substrate and the plurality of elastic strands from the first roller (Figure 1 and Column 2, lines 3-41).  
Regarding claims 10 and 16, Hansen teaches the step of connecting the stretched elastic strand(s) with and between the first substrate and the second substrate further comprises applying adhesive/polymeric binder (22) to at least one of the elastic strand(s), the first substrate, and second substrate.  
As to the limitations in claim 1 of “wherein the elastic strand comprises a spin finish”, “removing a portion of the spin finish from the advancing elastic strand”, and “subsequent to the step of removing a portion of the spin finish and wherein no polymer coating is applied to the elastic strand that enhances bonding with hot-melt and other adhesives subsequent to the step of removing a portion of the spin finish” and in claim 11 of “wherein each elastic strand comprises a spin finish”, “removing a portion of the spin finish from each of the advancing elastic strands”, and “subsequent to the step of removing a portion of the spin finish and wherein no polymer coating is applied to the elastic strands that enhances bonding with hot-melt and other adhesives subsequent to the step of removing a portion of the spin finish” and claims 2, 4, 7, 12, 14, and 15, Hansen does not expressly teach each elastic strand comprises a spin finish.  It is conventional following spinning to form the elastic strand(s) and prior to winding to apply a spin finish having anti-tackiness properties to prevent the strand(s) from sticking to one another as evidenced by Azuse (Paragraphs 0001, 0006, and 0316).  It is further well understood by one of ordinary skill in the art of applying polymeric binder to a strand comprising a spin finish a portion of the spin finish is removed (e.g. upon stretching the strand and regarding claims 2 and 12 wherein the step of removing the portion of the spin finish further comprises applying a detergent, e.g. a surfactant, to the strand/to the plurality of strands, regarding claims 4 and 14 wherein the step of applying the detergent further comprises advancing the strand/the plurality of strands through a bath of the detergent, and regarding claims 7 and 15 comprising a step of drying the strand/the plurality of strands subsequent to step of removing the portion of the spin finish) for strong adhesion to the polymeric binder and reducing the amount of binder needed as evidenced by Tam (Paragraphs 0018, 0019, 0022-0024, 0026, and 0054 and including wherein no polymer coating is applied to the strand/strands that enhances bonding with hot-melt and other adhesives subsequent to the step of removing a portion of the spin finish).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention the elastic strand/each elastic strand taught by Hansen comprises a conventional spin finish to prevent the strands from sticking to one another/themselves (e.g. on the beam) as evidenced by Azuse.  It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Hansen as modified by Azuse further comprise removing a portion of the spin finish from the advancing elastic strand/each of the advancing elastic strands and connecting with the polymeric binder/adhesive subsequent to the step of removing a portion of the spin finish for strong adhesion of the strands and polymeric binder and reducing the amount of binder needed (and including wherein no polymer coating is applied to the elastic strand/elastic strands that enhances bonding with hot-melt and other adhesives subsequent to the step of removing a portion of the spin finish) as is understood by one of ordinary skill in the art as evidenced by Tam.
Regarding claim 3, Hansen as modified by Azuse and Tam teach further comprising steps of: advancing the first substrate at the first speed S1, and wherein the first substrate comprises a first surface and an opposing second surface; and subsequent to the step of applying the detergent, advancing the elastic strand in contact with the second surface of the first substrate while advancing the elastic strand at a second speed S2, wherein S1 ≠ S2.  
Regarding claim 13, Hansen as modified by Azuse and Tam teach further comprising steps of: subsequent to the step of applying the detergent, advancing the plurality of elastic strands in contact with the second surface of the first substrate while advancing the plurality of elastic strands at the second speed S2.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen, Azuse, and Tam as applied to claims 1-4, 7, and 9-18 above, and further in view of Bongartz et al. (U.S. Patent Application Publication 2015/0167207).
Hansen as modified by Azuse and Tam above teach all of the limitations in claim 8 except for a specific teaching of wherein the step of drying the elastic strand further comprises moving air across the elastic stand wherein conventional drying a strand after washing comprises moving air across the strand (i.e. using a hot air stream) as evidenced by Bongartz (Paragraph 0031).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention drying the elastic strand as taught by Hansen as modified by Azuse and Tam comprises moving air across the elastic strand as a simple substitution of one known method of drying to achieve predictable results as evidenced by Bongartz.

Double Patenting
Claims 1, 9-11, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,129,753. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,129,753 fully encompass claims 1, 9-11, 16, and 17 of the instant invention wherein claims 1-20 of U.S. Patent No. 11,129,753 do not set forth a step of a polymer coating is applied to the elastic strand(s) that enhances bonding with hot-melt and other adhesives subsequent to the step of removing a portion of the spin finish.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,129,753 in view of Groitzsch et al. (U.S. Patent Application Publication 2004/0219854) and/or Hansen.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,129,753 fully encompass claim 18 of the instant invention except for a specific teaching the pressing surface defining a nip with the roll is a second roller.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the pressing surface defining a nip with the roll as taught by claims 1-20 of U.S. Patent No. 11,129,753 is a second roller as is conventional apparatus for predictable advancing the second substrate and combining as taught by Groitzsch (23 of Figure 4 and Paragraph 0139) and/or Hansen (19, 20 of Figure 1 and Column 2, lines 3-28).

Response to Arguments
Applicant's arguments filed 8/19/22 have been fully considered.
In view of the amendments filed 8/19/22 the previous 35 U.S.C. 103 rejections set forth in the Office action mailed 2/2/21 are withdrawn.  The amended claims are fully addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746